


EXHIBIT 10.4




AMENDMENT TO THE
EMPLOYMENT AGREEMENT BETWEEN
PARKWAY PROPERTIES, INC. AND JEREMY R. DORSETT


The Employment Agreement (the “Agreement”), dated October 25, 2013, between
Parkway Properties, Inc., a Maryland corporation (the “Company”), and Jeremy R.
Dorsett (the “Executive”), is hereby amended in the following manner (the
“Amendment”), in accordance with Section 13(c) of the Agreement.
1.
Section 3(b) of the Agreement is hereby deleted in its entirety and replaced
with the following:



In addition to the Base Salary, during the Term, the Executive shall be eligible
to participate in the Company’s discretionary annual incentive plan (the “AIP”)
as may be established and approved by the Board or the Committee from time to
time and, pursuant to the AIP, the Executive may earn an annual bonus (the
“Annual Bonus”) in each fiscal year during the Term, with a target Annual Bonus
opportunity of fifty percent (50%) of Base Salary (the “Target
Bonus”); provided, that the Board or the Committee shall annually review the
Executive’s Target Bonus and, in its sole discretion, may increase the
Executive’s Target Bonus, and references in this Agreement to Target Bonus shall
refer to the Target Bonus as may be increased by the Board or the Committee. The
Annual Bonus actually paid, if any, in any fiscal year shall be determined by
the Chief Executive Officer and the Board or the Committee based upon the
achievement of annual performance objectives established by the Chief Executive
Officer and the Board from time to time. The Annual Bonus shall be paid no later
than two and one-half (2.5) months following the end of the fiscal year to which
such Annual Bonus relates, subject to the Executive’s continued employment with
the Company on the applicable payment date, except as otherwise provided
in Sections 6(a) and 6(b).


2.
Except as expressly amended hereby, the terms of the Agreement shall be and
remain unchanged, and the Agreement as amended hereby shall remain in full force
and effect.

















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
to the Agreement, effective as of this 15th day of June, 2015.


EXECUTIVE:
/s/ Jeremy R. Dorsett
Jeremy R. Dorsett
 
PARKWAY PROPERTIES, INC.
 
 
 
 
By:
/s/ James R. Heistand
Name:
James R. Heistand
Title:
President and Chief Executive Officer
 
 
 
 
By:
/s/ David R. O'Reilly
Name:
David R. O'Reilly
Title:
Executive Vice President and Chief Financial Officer





